DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-3, drawn to an apparatus to identify a marker from blood of a subject, as generally set forth in claim 1, further including specifics of the marker comprising a plaque biomarker, classified in G01N33/492.
II. Claims 4-9 and 18-21, drawn to an apparatus to identify a marker from blood of a subject, as generally set forth in claim 1, further including specifics of the marker comprising a blood pressure biomarker, classified in A61B5/021.
III. Claims 11-12, drawn to an apparatus to identify a marker from blood of a subject, as generally set forth in claim 1, further including specifics of one or more light sources to generate one or more measurement light beams, classified in G01N2201/061, A61B5/0059, and A61B5/1455.
IV. Claims 13-17, drawn to an apparatus to identify a marker from blood of a subject, as generally set forth in claim 1, further including specifics of a prism comprising the optically transmissive material, classified in G01N21/552.
V. Claims 22, 23, and 27, drawn to an apparatus to identify a marker from blood of a subject, as generally set forth in claim 1, further including specifics of the biomarker comprising a spectral signal, classified in G01J3/42.
VI. Claims 24-26, drawn to an apparatus to identify a marker from blood of a subject, as generally set forth in claim 1, further including specifics of the biomarker comprising one or more of a protein, a lipid, a high density lipoprotein, a low density lipoprotein, membrane protein, a trans membrane protein, a lipid, or a spectrin network and wherein spectra of the biomarker comprise one or more of an Amide I peak, an Amide II peak, a Carboxylate peak, or an Amide III band, classified in G01N2800/52 or C12Q2600/158.

The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, III, IV, V, and VI are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in any of the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.
Claim 1 link(s) inventions I, II, III, IV, V, and VI.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), Claim 1. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In addition, Claim 1 will be examined only if one of inventions I, II, III, IV, V, and VI is elected and Claim 10 will be examined only if one of inventions III and IV is elected. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and
the inventions have acquired a separate status in the art in view of their different classification,
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries),
the prior art applicable to one invention would not likely be applicable to another invention,
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112 and have different priority.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877